DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claim 24 has been amended.
Claim 25 newly added.
Claims 1-23 cancelled.
Claims 24 & 25 are currently pending and have been examined.

Response to Arguments
With respect to Applicant’s arguments under 35 USC 101, see pages 7-17, filed 09/07/2021, with respect to Claims 24 and 25 have been fully considered and are persuasive. The 35 USC 101 rejection of the claims has been withdrawn. 
With respect to Applicant’s arguments, see pages 17-21, filed 09/07/2021, with respect to the rejection(s) of claim 24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jeffrey Burrow et al. (US 8,533,092 B1, herein Burrow).

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Where claims are currently amended, this is indicated by underlining.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over James Brooks Buchanan et al. (2010/0100470 A1, herein Buchanan), in view of Eric William Cernyar (US 8,341,063 B1, herein Cernyar), in view of Erick Smith et al. (US 2016/0027102 A1, herein Smith) and in further view of Jeffrey Burrow et al. (US 8,533,092 B1, herein Burrow).

As per claim 24. Buchanan teaches: An operating architecture for a financial planning system comprising: 
one or more client devices including at least one smart phone (Buchanan ¶ [95]);
a graphical user interface (Buchanan ¶¶ [115, 131-132 and 143]); and
a financial planning engine at least indirectly in communications with the one or more client devices by way of a wireless communications system, the financial planning engine configured to cause at least some first information to be displayed at the graphical user interface  (Buchanan ¶¶ [73, 107, 152, 165, 178-179, 187 and 212]), the financial planning engine including each of:
a first hardware module including at least one first processor that includes at least some first dedicated circuitry and at least some first programmable circuitry and configured to operate as a budgeting module (Buchanan ¶¶ [188 and 192]);
a second hardware module including at least one second processor that includes at least some second dedicated circuitry and at least some second programmable circuitry and configured to operate as a cash flow module (Buchanan ¶¶ [76, 77, 113, 147-148, 152 and 192]); 
a third hardware module including at least one third processor that includes at least some third dedicated circuitry and at least some third programmable circuitry and configured to operate as a goal package generation module (Buchanan ¶¶ [81, 93, 113, 162, 179, 182-183 and 204]); and 
wherein the first, second, third, and fourth hardware modules are configured to perform a plurality of operations in a substantially concurrent manner (Buchanan ¶¶ [90-93]), 
wherein the goal package generation module is configured to generate one or more of a plurality of goals at least in part automatically based on received personal and financial information (Buchanan ¶¶ [81, 93, 113, 162, 179 & 182-183]), 
wherein each of the plurality of goals includes a respective goal amount and a respective goal date, and is of a respective type that is selected from the group consisting of a retirement goal type, a housing goal type, a child education goal type, an adult education goal type, an emergency savings goal type, a family growth goal type, a vacation goal type, and a credit card payment goal type (Buchanan ¶¶ [162, 179 & 182-183]), 
wherein the at least some first information includes a goal calendar for a selected one of the plurality of goal packages (Buchanan ¶¶ [179, 183 & 184]).
it can be argued that Buchanan does not explicitly teach, however Cernyar further teaches:
a fourth hardware module including at least one fourth processor that includes at least some fourth dedicated circuitry and at least some fourth programmable circuitry and configured to operate as a goal package scoring module (Cernyar column 33 lines 50-67 & column 34 lines 42-49 and 50-65), 
wherein the goal package generation module additionally is configured to generate a plurality of goal packages by permuting feasible goals, comprising generating a respective goal package for each sub-combination of the feasible goals including a respective plurality of the feasible goals, each goal package including its respective sub-combination of the feasible goals (Cernyar Fig. 4-3, Fig. 6d, column 50 lines 4-14 and column 53 lines 50-67);
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the financial planning tool of Buchanan with the asset allocation risk and reward assessment tool of Cernyar which teaches scoring financial goal packages and ranking the packages for a more accurate recommendation. 
it can be argued that the combination of Buchanan and Cernyar do not explicitly teach, however Smith further teaches:
wherein the at least one first processor, at least one second processor, at least one third processor, and at least one fourth processor are included in a cloud computing environment (Smith ¶¶ [22, 59-61 & 65-66]), 
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the combination of Buchanan & Cernyar with the method and system for providing electronic financial assistance of Smith which teaches financial recommendations provided based on the analyzed financial data and responsive to an occurrence of a user event related to an expenditure of user's funds included in a cloud computing environment (Smith abstract and ¶ [22]).
it can be argued that the combination of Buchanan, Cernyar and Smith do not explicitly teach, however Burrow further teaches:
wherein the goal package scoring module is configured to score each of the generated goal packages at the goal package scoring module based on a selected budgeting strategy (Burrow column 2 lines 39-67, column 4 lines 6-22 and column 7 lines 1-12), 
It would have been obvious to one having ordinary skill in the art, before the date of invention to modify the combination of Buchanan, Cernyar & Smith with the financial evaluation process of Burrow which teaches the financial evaluation score based on budgeting strategy (Burrow column 2 lines 39-67, column 4 lines 6-22 and column 7 lines 1-12).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695